          Case 2:21-cv-00275-WSH-PLD Document 23 Filed 06/02/21 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF PENNSYLVANIA
10

11                                                         ) Case No.
12
       STEWART ABRAMSON, individually                      )
       and on behalf of all others similarly               ) 2:21-cv-00275-PLD
13     situated,                                           )
14     Plaintiff,                                          )
       vs.                                                 ) NOTICE OF SETTLEMENT
15
       THE LAWSUIT AUTHORITY LLC,                          ) AS TO INDIVIDUAL CLAIMS
16     KWOK DANIEL LTD. LLP, and                           ) ONLY
17
       DOES 1 through 10, inclusive, and each              )
       of them,                                            )
18     Defendants.                                         )
19

20         NOW COMES THE PLAINTIFF by and through their attorney to
21
     respectfully notify this Honorable Court that this case has settled individually.
22
     Plaintiff requests that this Honorable Court vacate all pending hearing dates and
23
     allow sixty (60) days with which to file dispositive documentation. This Court
24
     shall retain jurisdiction over this matter until fully resolved.
25
     Dated: June 1, 2021                Law Offices of Todd M. Friedman, P.C.
26

27                                                              By: s/ Todd M. Friedman
28                                                                    Todd M. Friedman



                                         Notice of Settlement
          Case 2:21-cv-00275-WSH-PLD Document 23 Filed 06/02/21 Page 2 of 2



1
                              CERTIFICATE OF SERVICE
2

3    Filed electronically on June 1, 2021, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on June 1, 2021, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Todd M. Friedman
10    Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
